Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 09, 2018

The Court of Appeals hereby passes the following order:

A18A1683. RODREGUS WATTS v. THE STATE.

      In 2004, Rodregus Watts pled guilty to multiple indictments charging seven
counts of armed robbery, two counts of hijacking a motor vehicle, seven counts of
aggravated assault, one count of possession of cocaine with intent to distribute, and
six counts of possession of a firearm during the commission of a felony. In October
2016, Watts filed a “Motion to Reconstruct Clerical Error Motion,” which the trial
court denied. Watts, proceeding pro se, then sought appellate review of the denial
order by filing both an application for discretionary appeal and a notice of appeal.
Watts’s discretionary application was docketed in this Court as Case No. A18D0330.
The instant case, No. A18A1683, is Watts’s direct appeal.
      This Court denied Watts’s application for discretionary review in March 2018.
See Rodregus Watts v. the State, Case No. A18D0330 (decided March 2, 2018).
Because that denial was an adjudication on the merits, the doctrine of res judicata
bars this direct appeal. See Northwest Social & Civic Club, Inc. v. Franklin, 276 Ga.
859, 860 (583 SE2d 858) (2003); Hook v. Bergen, 286 Ga. App. 258, 260-261 (1)
(649 SE2d 313) (2007). This appeal is therefore DISMISSED.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/09/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.